Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.

ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                   GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   RICHARD WEBSTER
                                                   Deputy Attorney General

                                                                                 FILED
                                                   Indianapolis, Indiana

                                                                             Jan 17 2013, 9:26 am
                               IN THE
                     COURT OF APPEALS OF INDIANA                                     CLERK
                                                                                   of the supreme court,
                                                                                   court of appeals and
                                                                                          tax court




MARILYN CARTER,                                    )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )       No. 49A02-1206-CR-457
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Barbara Collins, Judge
                        The Honorable Deborah Shook, Commissioner
                             Cause No.49F08-1203-CM-19627


                                        January 17, 2013

              MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
       Marilyn Carter appeals her convictions for resisting law enforcement1 and battery,2

both as Class A misdemeanors, contending that the evidence was not sufficient to support

the convictions. We affirm.

       On March 23, 2012, Carter was at Arlington High School in Indianapolis for a

conference with school officials regarding her daughter who was a student at the school.

While at the school, Carter became loud and boisterous and refused the request of

Indianapolis Public Schools Police Officer Marzetta Jenkins to leave the building. After

Carter pushed Officer Jenkins, Officer Jenkins and another officer attempted to place

handcuffs on Carter. Carter struggled with the officers and swung her arms. The officers

gained control, handcuffed Carter, and placed her under arrest for resisting law

enforcement and battery.

       On appeal, Carter contends that the evidence is insufficient to support her

convictions. When reviewing the claim of sufficiency of the evidence, we do not reweigh

the evidence or judge the credibility of the witnesses. Jones v. State, 783 N.E.2d 1132,

1139 (Ind. 2003). We look only to the probative evidence supporting the judgment and

the reasonable inferences therein to determine whether a reasonable trier of fact could

conclude the defendant was guilty beyond a reasonable doubt. Id. If there is substantial

evidence of probative value to support the conviction, it will not be set aside. Id.

       To prove battery as a Class A misdemeanor, the State was required to prove that

Carter knowingly or intentionally touched Officer Jenkins in a “rude, insolent or angry

manner.” Ind. Code § 35-42-2-1. At trial, both police officers testified that Carter yelled

       1
           See Ind. Code § 35-44-3-3(a), now Ind. Code § 35-44.1-3-1.
       2
           See Ind. Code § 35-42-2-1.
                                                        2
and lunged at Officer Jenkins and then pushed her causing her to lose her balance. Tr. at

18, 27. Although Carter claims that, in pushing Officer Jenkins, she was protecting her

daughter and was not rude, insolent, or angry, it was for the trier of fact to consider such

claim, to determine the credibility of the witnesses, and to resolve any conflicts in the

evidence. Viewed consistently with our standard of review, this evidence is clearly

sufficient to support the battery conviction.

       To prove resisting law enforcement, as a Class A misdemeanor, the State was

required to prove that Carter knowingly and forcibly resisted, obstructed, or interfered

with an officer while said officer was lawfully engaged in the execution of her duties as a

law enforcement officer. See Ind. Code § 35-44-3-3. Both officers testified that they

attempted to place Carter in handcuffs after she pushed Officer Jenkins and that Carter

yelled, swung her arms, physically resisted the officers’ attempt to put her in handcuffs,

and then continued to resist their efforts to take her from the attendance office to the

police office.

       Our Supreme Court has held that, while “ ‘[i]t is error as a matter of law to

conclude . . . that ‘forcibly resists’ includes all actions that are not passive[,]” Graham v.

State, 903 N.E.2d 963, 965 (Ind. 2009) (quoting Spangler v. State, 607 N.E.2d 720, 724

(Ind. 1993)), it has also made clear that “ ‘[t]he force involved need not rise to the level

of mayhem.’ ” Id. Carter was not convicted for passive acts. Again, viewed consistently

with our standard of review, this evidence is sufficient to support the conviction.

       Affirmed.

       MATHIAS, J., and CRONE, J., concur.


                                                 3